Case: 17-2048    Document: 58   Page: 1    Date Filed: 01/18/2019   Entry ID: 6226654




                United States Court of Appeals
                            For the First Circuit


 No. 17-2048

                          UNITED STATES OF AMERICA,

                                          v.

                                GLENN A. CHIN,

                                   Defendant.


                       TRUSTEES OF BOSTON UNIVERSITY,
                  OWNER OF THE RADIO STATION WBUR (WBUR),

                           Intervenor, Appellant.


                APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Richard G. Stearns, U.S. District Judge]


                                     Before

                     Barron and Selya, Circuit Judges,
                           and Katzmann, Judge.*


      Jeffrey J. Pyle, with whom Prince Lobel Tye LLP was on brief,
 for appellant.
      Gregory Dubinsky, with whom Evan H. Stein and Holwell, Shuster
 & Goldberg LLP were on brief, for Court-appointed amicus curiae in
 support of affirmance.
      Nashwa Gewaily, New England First Amendment Coalition,
 Sigmund D. Schutz, and Preti, Flaherty, Beliveau & Pachios, LLP,
 on brief as amici curiae in support of appellant.

       *Of the United States Court of International Trade, sitting
 by designation.
Case: 17-2048   Document: 58   Page: 2   Date Filed: 01/18/2019   Entry ID: 6226654




                               January 18, 2019
Case: 17-2048     Document: 58   Page: 3    Date Filed: 01/18/2019   Entry ID: 6226654



                BARRON, Circuit Judge.          This case concerns an appeal by

 the Trustees of Boston University, as owners of WBUR, which is a

 public radio station in Boston, Massachusetts.                 We will refer to

 the appellant by the radio station's name, WBUR.

                The issue that we must decide arises from WBUR's motion

 in the fall of 2017 to intervene in a then still-ongoing criminal

 trial in the United States District Court for the District of

 Massachusetts.        In that motion, WBUR also requested that the

 District Court unseal the names and addresses of the jurors in the

 criminal case and provide that information to WBUR "as soon as

 possible" after the announcement of the jury's verdict.

                The District Court granted the motion to intervene but

 otherwise denied in substantial part the motion to unseal the

 requested information.          We now vacate and remand.

                                           I.

                WBUR filed this motion in the criminal case against New

 England Compounding Center ("NECC") supervisory pharmacist Glenn

 Chin. He had been charged with committing mail fraud and violating

 the Racketeer Influenced and Corrupt Organizations Act ("RICO"),

 18 U.S.C. §§ 1961–1968, based on, among other things, twenty-five

 predicate acts of second-degree murder, in connection with a

 nationwide distribution of contaminated medications that caused a

 fatal outbreak of fungal meningitis.




                                       - 3 -
Case: 17-2048     Document: 58    Page: 4   Date Filed: 01/18/2019   Entry ID: 6226654



                Chin's trial began in federal district court in Boston

 on September 19, 2017.          It ended a little more than a month later,

 on October 25, 2017, when the jury found Chin guilty of mail fraud

 and lesser predicate offenses under RICO but not guilty of the

 twenty-five predicate acts of second-degree murder.

                A week before the trial ended, on October 18, 2017, WBUR

 filed its motion both to intervene in the criminal case and to

 obtain "as soon as possible after the verdict is announced" the

 names and addresses of the then-deliberating jurors.                  On October

 27, 2017 -- just two days after the jury had returned its verdict

 -- the District Court issued an order allowing intervention in the

 criminal case by WBUR but denying, without prejudice, its motion

 regarding the disclosure of juror names and addresses.

                The District Court stated in that order that it would

 "release" juror names and hometowns, but not addresses, and that

 it would do so only after Chin's sentencing, which was scheduled

 for January 30, 2018.1          The District Court did note in its order,


       1One of Chin's co-defendants was Barry Cadden, the owner of
 NECC, whose case had gone to trial in federal district court in
 Boston six months earlier. At Cadden's trial, the jury returned
 a verdict sheet suggesting that the jurors had not voted
 unanimously to acquit Cadden of second-degree murder, even though
 the not-guilty verdict required unanimity. WBUR filed a motion
 for immediate access to juror names and addresses, and the District
 Court ruled that it would release a list of each juror's name and
 hometown, though not each juror's address, only after sentencing,
 which was to occur three months later.      WBUR, though unable to
 identify every juror even after receiving the jurors' names and
 hometowns, ultimately interviewed two jurors from the Cadden trial

                                        - 4 -
Case: 17-2048       Document: 58    Page: 5      Date Filed: 01/18/2019    Entry ID: 6226654



 however, that it would "consider an earlier release of the juror

 list upon submission by [WBUR] of an appropriate protective order

 that    is     .    .   .   crafted     to    insure      against   any    unnecessary

 dissemination of the jurors' personal identification in the news

 media or over the internet (without the juror's express assent)."

                The District Court based this possible condition on

 release on a protective order requirement that Judge Young had

 imposed one week earlier in a similar ruling regarding WBUR's

 request for disclosure of juror names and addresses in another

 case in the District of Massachusetts: United States v. Wright,

 No. 15-cr-10153-WGY (D. Mass. Oct. 20, 2017), ECF No. 357.                         Judge

 Young withdrew the protective order requirement in Wright on

 November 3, 2017, however, after WBUR challenged that requirement

 on     the   grounds        that   it   would        be   impractical     and   perhaps

 unconstitutional.

                A little less than two weeks later, on November 16, 2017,

 WBUR appealed from the District Court's order denying its request

 in Chin. The next day, the District Court issued an "Amended Order

 on Motion of [WBUR] to Unseal Juror Names and Addresses," which,

 just as Judge Young had done in Wright, withdrew the protective

 order requirement.             In the amended order, the District Court

 reiterated that it would "release" a list of the Chin jurors' names


 and aired a report stating that those two jurors did not understand
 that not-guilty verdicts required unanimity.


                                              - 5 -
Case: 17-2048     Document: 58   Page: 6     Date Filed: 01/18/2019    Entry ID: 6226654



 and hometowns, but not addresses, and that it would do so only

 after sentencing.

                In accord with the initial order, on January 31, 2018,

 the day after the sentencing proceedings in Chin's case ended, the

 District Court issued an unsealed order containing a list of the

 jurors'   names      and   their   hometowns,      but   not   their     addresses.

 Because neither the government nor Chin opposes WBUR's motion on

 appeal, we ordered the appointment of amicus counsel ("Court-

 appointed amicus") to represent the position reflected in the

 District Court's order denying WBUR's motion in substantial part,

 a task that the amicus has ably performed.2

                                           II.

                We begin by addressing our jurisdiction to hear this

 appeal, which turns out to be a task that is not without its

 complexities.       The most prominent jurisdictional question that we

 confront concerns the possibility that this appeal has been mooted

 by the District Court's granting of partial relief to WBUR and the

 fact that Chin's sentencing has already occurred.                    But, before we

 get to that jurisdictional question, we address two others, the

 first of which relates to the appellant's status as an intervenor.

                We stated in In re Globe Newspaper Co., 920 F.2d 88, 90

 (1st Cir. 1990), that "the right of a non-party to intervene in a


       2We also acknowledge the helpful amicus brief filed by the
 New England First Amendment Coalition, et al.


                                       - 6 -
Case: 17-2048     Document: 58     Page: 7      Date Filed: 01/18/2019   Entry ID: 6226654



 criminal proceeding is doubtful."                   But, we nonetheless concluded

 -- even without finding that the appellant there could intervene

 -- that we had jurisdiction over the appeal under the All Writs

 Act, 28 U.S.C. § 1651.            See In re Providence Journal Co., Inc.,

 293 F.3d 1, 9 (1st Cir. 2002) (explaining that the All Writs Act

 gives "[a] federal court of appeals . . . the power to treat an

 attempted appeal from an unappealable (or possibly unappealable)

 order as a petition for a writ of mandamus" (quoting United States

 v. Horn, 29 F.3d 754, 769 (1st Cir. 1994))).

                Here,   however,       the    District    Court    did   grant   WBUR's

 motion to intervene.         And, because that "legal decision" to grant

 WBUR's motion remained "unchallenged in [this] appeal despite the

 existence of ample opportunity to [challenge it]," it is now "law

 of the case for future stages of the same litigation" and therefore

 "should continue to govern the same issues."                      United States v.

 Matthews, 643 F.3d 9, 12 (1st Cir. 2011) (citations omitted).

 Thus, as an intervenor, WBUR may appeal the District Court's order

 denying    its     request      for    the    disclosure     of   juror   names    and

 addresses, which WBUR filed before sentencing and thus before the

 matter had concluded -- assuming, that is, the appeal is not moot.

 See United States v. Blagojevich, 612 F.3d 558, 560 (7th Cir. 2010)




                                             - 7 -
Case: 17-2048     Document: 58   Page: 8   Date Filed: 01/18/2019   Entry ID: 6226654



 (applying the collateral order doctrine in finding jurisdiction

 over an appeal by an intervenor in a similar case).3

                The next jurisdictional wrinkle that we must iron out

 concerns the timing of the appeal relative to the issuance of the

 District Court's amended order in this case. Neither WBUR nor

 Court-appointed amicus makes anything of the fact that the District

 Court issued its amended order the day after WBUR filed its notice

 of appeal.      But, the general rule is that "[t]he filing of a notice

 of appeal is an event of jurisdictional significance -- it confers

 jurisdiction on the court of appeals and divests the district court

 of its control over those aspects of the case involved in the

 appeal."       Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

 58 (1982).

                Nevertheless, "this circuit and others have recognized

 limited exceptions to this judge-made rule."                 United States v.

 Torres-Oliveras, 583 F.3d 37, 44 (1st Cir. 2009) (citing 16A

 Charles A. Wright, et al., Federal Practice and Procedure § 3949.1

 (4th ed. 2009); United States v. Ortega, 859 F.2d 327, 334–35 (5th

 Cir. 1988)).        And, arguably, the District Court's amended order

 here falls within one of the recognized exceptions because it does



       3Nor do we think that the fact that the motion to unseal the
 juror names and addresses was denied "without prejudice" is of
 jurisdictional significance, under the collateral order doctrine,
 given that the request was for the release of the jurors'
 identifying information "as soon as possible" post-verdict.


                                       - 8 -
Case: 17-2048     Document: 58   Page: 9     Date Filed: 01/18/2019   Entry ID: 6226654



 not "alter the substance of the decision" to release juror names

 and hometowns after sentencing.             See Wright, et al. § 3949.1.

                In any event, we will treat the District Court's November

 17, 2017 order as though it were an indicative ruling regarding

 the withdrawal of the protective order requirement.                    Cf. United

 States v. Maldonado-Rios, 790 F.3d 62, 65 (1st Cir. 2015) (per

 curiam) (treating a sentencing court's grant of a motion filed

 during the pendency of appeal as an indicative ruling under Federal

 Rule of Appellate Procedure 12.1).               And, even if we consider on

 appeal only the District Court's October 27, 2017 order, our

 analysis of the merits is not affected.               See Torres-Oliveras, 583

 F.3d at 44.

                We come, then, to the main potential jurisdictional

 obstacle to our reaching the merits of this appeal.                         Court-

 appointed amicus contends that the appeal is moot in its entirety,

 and thus no longer a live case or controversy requiring resolution,

 because the District Court released the names and hometowns of the

 Chin jurors on January 31, 2018.

                "The burden of establishing mootness rests with the

 party invoking the doctrine."             ACLU of Mass. v. U.S. Conference of

 Catholic Bishops, 705 F.3d 44, 52 (1st Cir. 2013).                     Because no

 factual findings bear on the matter, we decide the legal issue de

 novo.   See id.




                                       - 9 -
Case: 17-2048    Document: 58   Page: 10    Date Filed: 01/18/2019       Entry ID: 6226654



                As to WBUR's appeal of the denial of its request for the

  jurors' addresses, Court-appointed amicus argues that the access

  to   names    and   hometowns   that     the    District   Court       provided    is

  sufficient for WBUR to identify the jurors and thus renders any

  opinion ordering the release of juror addresses "merely advisory."

  See Mangual v. Rotger-Sabat, 317 F.3d 45, 60 (1st Cir. 2003) ("If

  events have transpired to render a court opinion merely advisory,

  Article   III    considerations     require      dismissal      of    the   case.").

  Accordingly, Court-appointed amicus contends that this aspect of

  WBUR's appeal is moot.

                But, the District Court has not unsealed some of the

  information that WBUR sought in its motion -- namely, the addresses

  of the jurors.       And, it is undisputed that WBUR has not been able

  to contact all twelve jurors in the Chin trial, even though the

  District Court provided WBUR with access to their names and

  hometowns.          Consequently,   the        unsealing   of        the    requested

  addresses, even at this point, would provide "effectual relief" to

  WBUR with respect to its appeal of the District Court's order

  denying its motion requesting the information that thus far has

  been withheld.       ACLU of Mass., 705 F.3d at 52.          This aspect of the

  appeal, therefore, is not moot.

                The mootness question is not quite so easily resolved

  with respect to WBUR's appeal of the District Court's denial of

  the request to release the jurors' identifying information post-


                                      - 10 -
Case: 17-2048    Document: 58   Page: 11   Date Filed: 01/18/2019   Entry ID: 6226654



  verdict, rather than post-sentencing. The sentencing occurred

  nearly a year ago.      There is no way to turn back the clock.           Thus,

  there is some force to the suggestion of mootness by Court-

  appointed amicus as to the aspect of WBUR's appeal that concerns

  the timing of the release of the requested information.

                Nevertheless, in contending that this aspect of its

  appeal also is not moot, WBUR relies on an exception to the

  mootness doctrine that exists for a controversy that is "capable

  of repetition, yet evading review."             Kingdomware Technologies,

  Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting

  Spencer v. Kemna, 523 U.S. 1, 17 (1998)).               In particular, WBUR

  argues that, although sentencing has already occurred, WBUR likely

  "will again be subjected to the alleged illegality" because that

  "alleged illegality" is capable of repetition and would continue

  to evade review.       Murphy v. Hunt, 455 U.S. 478, 483 (1982) (per

  curiam); ACLU of Mass., 705 F.3d at 57 (emphasis omitted) (quoting

  City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)).

                To qualify for this exception to the mootness doctrine,

  WBUR bears the burden of showing that "(1) the challenged action

  was in its duration too short to be fully litigated prior to its

  cessation or expiration, and (2) there was a reasonable expectation

  that the same complaining party would be subjected to the same

  action again."      Gulf of Maine Fisherman's All. v. Daley, 292 F.3d

  84, 89 (1st Cir. 2002) (quoting Weinstein v. Bradford, 423 U.S.


                                      - 11 -
Case: 17-2048    Document: 58     Page: 12     Date Filed: 01/18/2019   Entry ID: 6226654



  147, 149 (1975)).           We conclude that WBUR has made the required

  showing.

                About   three    months      elapsed   between    the   verdict    and

  sentencing in Chin. That period of time is "too short" to complete

  litigation, given that the appeal process often takes longer than

  a few months.         Id.     But, that fact should not preclude WBUR's

  challenge to a delay in the disclosure of the requested information

  that, though shorter than the time frame for most litigation, was

  still significant enough to affect WBUR's reporting.                      WBUR has

  also shown that it frequently requests that the District of

  Massachusetts unseal jury lists as soon as possible following a

  verdict in order to obtain information that would enable it to

  report on cases in the District.              And, WBUR has shown that, in a

  number of instances, judges in the District have waited until after

  sentencing to release the requested juror information.

                Therefore, we conclude that WBUR has met its burden under

  the exception to the mootness doctrine on which it relies in asking

  us to consider its appeal with respect to the timing issue.                      And

  so, satisfied that WBUR's appeal is not moot, and having disposed

  of the other possible jurisdictional issues that might have cut

  short our consideration of this appeal, we now turn to the merits

  of the case.




                                          - 12 -
Case: 17-2048    Document: 58   Page: 13        Date Filed: 01/18/2019    Entry ID: 6226654



                                          III.

                In   considering   the     merits,      we   direct      our   attention

  chiefly to one of our prior precedents: In re Globe Newspaper Co.,

  920 F.2d 88 (1st Cir. 1990).             We do so because WBUR's appeal is

  premised in part on a contention about what that precedent holds.

                WBUR stated in its motion requesting the disclosure of

  the juror information -- just as it now asserts on appeal -- that,

  "under controlling precedent, the identities of the jurors 'must

  be made public' after a verdict is rendered, unless the Court makes

  'particularized findings reasonably justifying nondisclosure.'"

  The assertedly "controlling precedent" that WBUR identifies is In

  re Globe.      Because the interpretation of that precedent presents

  a purely legal question, our review of whether In re Globe controls

  the outcome here -- as WBUR contends that it does -- is de novo.

  See United States v. Mayendía-Blanco, 905 F.3d 26, 34 (1st Cir.

  2018).   If we conclude that In re Globe does control here, then we

  must consider Court-appointed amicus's alternative argument that

  we should revisit that holding in light of changes in technology

  over the past thirty years since In re Globe was decided.

                                           A.

                WBUR is right that, insofar as In re Globe requires a

  district court in a particular case to disclose juror names and

  addresses post-trial, but pre-sentencing, In re Globe allows for

  an exception to that requirement only if the district court makes


                                         - 13 -
Case: 17-2048    Document: 58   Page: 14   Date Filed: 01/18/2019    Entry ID: 6226654



  "particularized findings reasonably justifying non-disclosure."

  See In re Globe, 920 F.2d at 98.             WBUR is also right that such

  "finding[s] of exceptional circumstances [must be] peculiar to the

  case."    Id. at 97.        Moreover, In re Globe provides examples of

  "[s]uch circumstances," and they include "a credible threat of

  jury tampering, a risk of personal harm to individual jurors, and

  other evils affecting the administration of justice."                Id.

                Here,   the     District     Court     did     not     make     any

  "particularized findings" regarding such exceptional circumstances

  that were peculiar to this case.          Nor does Court-appointed amicus

  suggest that the District Court did so when denying in substantial

  part WBUR's motion to release the requested information.               Instead,

  the District Court in its amended order recounted the jury's

  historical role to explain, in part, its decision not to release

  any of the requested information to WBUR until after sentencing

  and not to release the jurors' addresses even then.                The District

  Court also placed great emphasis in its initial order on the

  technological realities that supply the present context for WBUR's

  request for juror information.           As the District Court put it in

  its initial order:

                While the court respects the role of the media
                in promoting "the public's long-term interest
                in maintaining an open judicial process," [In
                re Globe, 920 F.2d at 91], it will not release
                jurors' home addresses. . . . [T]his is . .
                . a necessary precaution in an age in which
                traditional boundaries of personal privacy are


                                      - 14 -
Case: 17-2048    Document: 58     Page: 15        Date Filed: 01/18/2019     Entry ID: 6226654



                under assault.     While jurors serve in an
                important public capacity, it is a role thrust
                upon them as a duty of citizenship. The extent
                to which such service might compromise a
                juror's personal life once that service is
                concluded should be a matter in which the
                juror has the maximum say constitutionally
                possible.

                Thus, the first question before us is whether In re Globe

  does indeed require, as WBUR contends, the requested disclosure of

  juror    addresses   (as      opposed    to      merely      hometowns)     post-trial,

  absent the requisite "particularized findings" described above.

  The second question that we must consider is whether In re Globe

  requires the requested disclosure to occur "as soon as possible"

  post-verdict, absent "particularized findings" to justify a delay

  in the release of juror identities until after sentencing, which

  here occurred three months after trial.                   For, if In re Globe does

  impose    either   disclosure      requirement          in    the   absence     of   such

  findings, then the order partially denying WBUR's motion did not

  comply with that prior precedent.                We thus now review what we said

  in In re Globe.

                                             B.

                The case arose out of the Globe Newspaper Company's

  request for access to the names and addresses of the jurors who

  had participated in a then-just-completed criminal trial in a

  federal district court in Boston.                   Id. at 90.           The underlying




                                          - 15 -
Case: 17-2048    Document: 58    Page: 16    Date Filed: 01/18/2019     Entry ID: 6226654



  criminal case concerned an alleged conspiracy to conceal illegal

  drug profits involving three defendants.             Id.

                The jury there had found two defendants guilty and one

  not guilty.        Id.   On the same day that the verdict was rendered

  and the jury was discharged, "Globe reporters sought access to the

  court's record of the juror names and addresses."                   Id.

                When the district court in that case refused to grant

  the reporters the requested access, the newspaper company moved to

  intervene and to request access to the court's record of the juror

  names and addresses.       Id.    That motion was denied, and the ensuing

  appeal by the newspaper company led to our decision in In re Globe.

                In   reversing     the   ruling   below,     we   recognized       the

  competing interests, constitutional and otherwise, implicated by

  the newspaper company's request for access to the names and

  addresses of jurors -– "the press's First Amendment right of access

  to criminal trials[,] the defendant's Sixth Amendment right to a

  fair trial[, and] the jurors['] interest in having their privacy

  protected."        Id. at 93 (citations omitted).          We also noted that

  "[k]nowledge of juror identities allows the public to verify the

  impartiality of key participants in the administration of justice,

  and thereby ensures fairness, the appearance of fairness and public

  confidence in that system."            Id. at 94.    And, too, we noted, the

  public disclosure of juror identities serves many of the same




                                         - 16 -
Case: 17-2048    Document: 58    Page: 17    Date Filed: 01/18/2019    Entry ID: 6226654



  purposes      of    "open   justice"   that     are   protected     by   the   First

  Amendment to the United States Constitution.               Id.

                We chose, however, not to rest our decision reversing

  the ruling below on a constitutional holding rooted in the First

  Amendment.         Instead, we based our decision on a construction of

  what was then § 10(c) of the District of Massachusetts Plan for

  Random Selection of Jurors ("Jury Plan"), which the District had

  adopted pursuant to the Jury Selection and Service Act of 1968, 28

  U.S.C. §§ 1861-1874 (1982) ("the Act").

                In construing those texts, we noted at the outset that,

  although the language of the Act and of the Jury Plan make no

  specific      distinction      between     pre-verdict      and      post-verdict

  disclosure of juror identities, "[t]he court's right to [keep names

  and addresses of jurors confidential] during the trial [was] not

  an issue in [In re Globe]."             In re Globe, 920 F.2d at 90.              We

  observed as well that "[n]o doubt stronger reasons to withhold

  juror names and addresses will often exist during trial than after

  a verdict is rendered" and stated that "[t]o justify impoundment

  after the trial has ended, the court must find a significant threat

  to the judicial process itself." Id. at 91 (emphasis in original).

                Against that background understanding, we then construed

  the Jury Plan in light of the newspaper company's request for post-

  verdict disclosure of juror identities.                 In doing so, we noted

  that the Jury Plan's relevant provision barred the disclosure of


                                         - 17 -
Case: 17-2048    Document: 58   Page: 18    Date Filed: 01/18/2019    Entry ID: 6226654



  juror names until the jurors "have appeared, or failed to appear,

  in response to the summons."         In re Globe, 920 F.2d at 92 & n.4

  (quoting Jury Plan § 10(c)).             We noted as well that this same

  provision then went on to state that "[a]ny judge of this Court

  may order that the names of jurors remain confidential even

  thereafter if the interests of justice so require."                Id. (emphasis

  omitted) (quoting Jury Plan § 10(c)).4

                With those observations in place, we then "construe[d]

  the § 10(c) interests-of-justice exception as contemplating the

  [post-verdict] withholding of juror identities only upon a finding

  of exceptional circumstances peculiar to the case" and thus "h[e]ld

  that, given the absence [in In re Globe's case] of particularized

  findings reasonably justifying non-disclosure, the juror names and

  addresses must be made public."              Id. at 97-98.         Moreover, we

  explained that "we construe ['names' in § 1863(b)(7) of the Act]

  to   encompass    [jurors']    addresses"     because    addresses     might    be



        4The Act, § 1863(b)(7) provides:
            Among other things, such plan shall—
            (7) fix the time when the names drawn from the qualified
            jury wheel shall be disclosed to parties and to the
            public.   If the plan permits these names to be made
            public, it may nevertheless permit the chief judge of
            the district court, or such other district court judge
            as the plan may provide, to keep these names confidential
            in any case where the interests of justice so require.
  Although this provision of the Act "suggest[s] that a local [jury]
  plan might optionally decline not to permit juror names to be made
  public at all," the District of Massachusetts's Jury Plan clearly
  does so permit. See In re Globe, 920 F.2d at 92.


                                      - 18 -
Case: 17-2048     Document: 58   Page: 19   Date Filed: 01/18/2019   Entry ID: 6226654



  necessary to identify an individual with a common name.               Id. at 93

  n.6.5       Thus, we concluded "that addresses as well as names are

  presumptively available to the public under the [Jury Plan]," and

  thus that juror "[a]ddresses as well as names may be withheld by

  court order where the interests of justice so require, e.g., where

  security      considerations     or    matters    of    similar    import     are

  involved."      Id.6

                Despite these seemingly definitive statements about the

  requirement to disclose the requested information, Court-appointed

  amicus argues that, with respect to the disclosure of juror

  addresses, In re Globe at most sets forth dicta that does not bind

  us here.      To support this contention, Court-appointed amicus both

  asserts that In re Globe "did not address the precise issue before




          5
         The Jury Plan implements the Act, and therefore, the
  reference to "names" in § 10(c) of the Jury Plan, like the
  reference to "names" in the Act, is construed to include addresses.
  See id. at 93 n.6.
          6
         The Jury Plan was revised in 2015 to include a new summoning
  and qualification procedure. In that revision, the text of what
  was § 10(c) in 1990, when In re Globe was decided, is now included
  verbatim in § 10(a). And it is that provision in the revised Jury
  Plan that is now in place. The parties do not argue that this
  change in the location of the relevant text makes In re Globe's
  construction of the same operative language any less binding on us
  than it would be if the Jury Plan that was before the court in In
  re Globe was still in place. And we see no reason to conclude
  otherwise. Thus, this feature of our case supplies no reason for
  concluding that In re Globe does not bind us.




                                        - 19 -
Case: 17-2048    Document: 58        Page: 20     Date Filed: 01/18/2019       Entry ID: 6226654



  this panel" and then characterizes that issue as being whether

  hometowns would suffice to identify jurors.

                The issue that we must decide, however, is not whether,

  in principle, addresses are necessary in order to identify jurors.

  The issue is whether In re Globe, in construing the same language

  in the Jury Plan that is at issue here, holds that, presumptively,

  they are.      And, we conclude that In re Globe most certainly does

  so hold, as the review of that precedent that we have set forth

  above reveals.

                The requirement that addresses must be disclosed so that

  jurors may be identified is expressly part of In re Globe's

  instructions to the district court in that case.                         Id. at 98.      In

  addition, In re Globe explains its reasoning on that score as

  follows: "an address as well as the name is necessary to identify

  the individual [in some cases]" and "therefore, . . . addresses as

  well as names are presumptively available to the public under the

  [Jury Plan]."       Id. at 93 n.6 (emphasis added).

                Nor   does      In     re       Globe's   use      of    the      qualifier

  "presumptively" before the word "available" support the view put

  forth   by    Court-appointed         amicus.        See   id.        That     qualifier,

  considered in context, merely reflects In re Globe's conclusion

  that, in light of the principles that favor the disclosure of juror

  identities, the obligation to disclose imposed by the language of

  § 10(c) may be overcome with respect to the release of juror


                                            - 20 -
Case: 17-2048    Document: 58         Page: 21       Date Filed: 01/18/2019     Entry ID: 6226654



  addresses      only     if      a       district     court       makes      the   requisite

  "particularized findings."                See id. at 98.

                Thus, we reject Court-appointed amicus's contention that

  In re Globe does not render a holding on whether juror addresses

  may be withheld post-verdict.                  It clearly does, as it holds that,

  save for such findings, the addresses may not be so withheld.                            See

  Arcam Pharm. Corp. v. Faría, 513 F.3d 1, 3 (1st Cir. 2007) ("We

  have   held    that     'when       a   statement      in    a   judicial     decision    is

  essential to the result reached in the case, it becomes part of

  the court's holding.'               The result, along with those portions of

  the opinion necessary to the result, are binding, whereas dicta is

  not." (quoting Rossiter v. Potter, 357 F.3d 26, 31 (1st Cir. 2004))

  (citation omitted)).                And, we note, WBUR has represented that

  addresses are necessary to identify some jurors in this case.

                We next must consider whether In re Globe also holds

  that   the     timing    of     the       disclosure        of   the     requested    juror

  information may not be delayed until after sentencing.                            Here, too,

  we conclude that In re Globe does so hold.

                In re Globe makes clear that it is deciding "the right

  of access to juror names and addresses following a trial" rather

  than during a trial, id. at 95, and that it is holding that, after

  a trial is complete, "juror names and addresses must be made

  public" in "the absence . . . of particularized findings reasonably

  justifying non-disclosure," id. at 98.                      The logic of In re Globe


                                              - 21 -
Case: 17-2048    Document: 58   Page: 22     Date Filed: 01/18/2019     Entry ID: 6226654



  thus   requires    that   any   delay      in   post-verdict        disclosure    be

  justified by the requisite "particularized findings."

                After all, In re Globe sets no limit for what would

  amount to an acceptable delay without such findings.                    Rather, it

  clearly states, "[t]o justify impoundment after the trial has

  ended, the court must find a significant threat to the judicial

  process itself." Id. at 91. Accordingly, we reject the contention

  that In re Globe addresses only the issue of whether the permanent

  impoundment of the relevant juror information is permissible.

                To be sure, In re Globe does, as Court-appointed amicus

  notes, cite favorably to United States v. Doherty, 675 F. Supp.

  719 (D. Mass. 1987), in which the court delayed the release of

  juror identities until one week after trial.                 The Doherty court

  reasoned that such a delay would "not injure the values to be

  furthered by a searching press inquiry into the lives of the

  jurors" while at the same time affording jurors, among other

  things, "a short breathing space to reflect on the experience of

  jury service and, after consultation with family and friends,

  determine what, if anything, the juror wishes to discuss with the

  press."   Id. at 725.

                But, even assuming that In re Globe's citation of Doherty

  indicates that there is some such brief time period that could

  constitute an acceptable delay, the three-month delay in this case

  far outstrips such a period.             And so, once again, we reject the


                                      - 22 -
Case: 17-2048    Document: 58    Page: 23        Date Filed: 01/18/2019   Entry ID: 6226654



  contention of Court-appointed amicus that In re Globe sets forth

  no holding on the relevant point.

                                            C.

                We recognize, of course, that In re Globe was decided

  decades ago and thus well before the first tweet was tweeted.                       As

  the District Court emphasized, there is now a greater potential

  for the public release of a juror's name, and, especially, a

  juror's address, to be more intrusive and concerning than would

  have been the case in an era in which social media was unknown.

                But,   these    technological         changes    have     by   no   means

  diminished the need for accountability and transparency in our

  system of justice that In re Globe treats as relevant in construing

  the critical provision of the Jury Plan.                      Nor is In re Globe

  dogmatic in reading that Jury Plan language to favor, on balance,

  disclosure.     Rather, it construes the Jury Plan's relevant text to

  permit nondisclosure in cases of individualized and adequately

  demonstrated need.

                In any event, for present purposes, what matters is not

  how, all things considered, one might now choose to strike the

  balance that In re Globe holds that the Jury Plan's key provision

  had struck.     What matters is that In re Globe does render a holding

  about that balance and that "[i]n a multi-panel circuit, newly

  constituted panels are, for the most part, bound by prior panel




                                       - 23 -
Case: 17-2048    Document: 58   Page: 24     Date Filed: 01/18/2019   Entry ID: 6226654



  decisions closely on point."             Williams v. Ashland Eng'g Co., 45

  F.3d 588, 592 (1st Cir. 1995).

                "This tenet embodies what has come to be known as

  the law of the circuit doctrine,           which    is   a    'subset   of    stare

  decisis' [and] one of the sturdiest 'building blocks on which the

  federal judicial system rests.'"            United States v. Barbosa, 896

  F.3d 60, 74 (1st Cir. 2018) (quoting San Juan Cable LLC v. P.R.

  Tel. Co., 612 F.3d 25, 33 (1st Cir. 2010)).                  And while there are

  exceptions to this doctrine that account for the circumstance when

  there has been intervening precedent, id., those exceptions do not

  apply here, nor does Court-appointed amicus or the District Court

  offer any basis for concluding otherwise.

                As a result, we are bound, under the law of the circuit

  doctrine, to construe the operative language of the Jury Plan that

  is at issue in this case in the same manner that we construed the

  exact same language in In re Globe.                And, for that reason, we

  cannot accept the District Court's legal conclusion that "concerns

  for juror privacy and a lack of precedent requiring the disclosure

  of   jurors'     home   addresses"       provide    a    justification       for   a

  generalized ruling that "a release of jurors' names, together with

  their home towns, at the appropriate time (after sentencing),

  strikes the proper balance between the public right of access and

  the juror right to privacy."




                                       - 24 -
Case: 17-2048    Document: 58   Page: 25   Date Filed: 01/18/2019    Entry ID: 6226654



                Moreover, we note that a district court's "supervisory

  power does not license it to ignore an otherwise valid existing

  jury plan or to bypass the mechanism provided by statute to alter

  such plan [because] '[t]o allow otherwise "would confer on the

  judiciary      discretionary    power    to    disregard     the     considered

  limitations of the law it is charged with enforcing."'"                    In re

  United States, 426 F.3d 1, 9 (1st Cir. 2005) (quoting Bank of Nova

  Scotia v. United States, 487 U.S. 250, 254 (1988)).                   Thus, in

  light of In re Globe's holding about the meaning of the text of

  the Jury Plan that is at issue and the law of the circuit doctrine,

  the proper way for concerns about juror privacy to be addressed is

  through the process of amending the Jury Plan itself, insofar as

  any such amendment to the Jury Plan would be lawful -- a question

  that we do not purport to address here.7



       7 The District Court concluded its amended order by stating:
  "The court would also suggest that any judge evaluating this same
  issue consider whether he or [she] would disclose his or her home
  address when issuing orders or rulings." Here, we must rule as we
  do in consequence of our prior holding in In re Globe and the law
  of the circuit doctrine. We do note, though, that, in construing
  the Jury Plan to require the disclosure of juror names and
  addresses post-verdict absent the requisite "particularized
  findings," In re Globe emphasizes that jurors are not otherwise
  sufficiently identifiable to the press and public.     See In re
  Globe, 920 F.2d at 93 n.6, 97-98. That reasoning does not apply
  to judges. It also bears mentioning that it would be impossible
  for judges to keep their addresses confidential during trials in
  which they presided if they were required to disclose them post-
  verdict, given that a judge is, by design, the quintessential
  repeat player.    No equivalent conundrum presents itself with
  respect to jurors.


                                      - 25 -
Case: 17-2048    Document: 58    Page: 26         Date Filed: 01/18/2019   Entry ID: 6226654



                                            IV.

                The obligation of jury service is one of the most

  important that our government imposes on its citizens.                         It is,

  therefore,     important      to    ensure      that   the    fulfillment     of   this

  obligation is not made so burdensome that it becomes more than a

  citizen should have to bear.              It is important to ensure as well,

  though, that our system of justice remains accountable to the

  broader public that it serves.

                The District of Massachusetts Jury Plan reconciles these

  competing concerns through the language now set forth in § 10(a).

  This Court, nearly three decades ago, construed that exact same

  language to require the post-verdict disclosure of juror names and

  addresses, absent a district court having made the requisite

  "particularized findings" to justify either nondisclosure or a

  delay in disclosure.          No precedent of this Court or the Supreme

  Court has come down in the interim that in any way calls In re

  Globe's holding about how that language must be construed into

  question.      Thus, In re Globe dictates the outcome that we reach

  here and thus precludes us from affirming the contrary one reached

  by the District Court.

                Nevertheless,        it   would    be    imprudent    to   prevent    the

  District Court from considering on remand what it concluded that

  it was not required to consider -- namely, whether this particular

  case presents the kind of "exceptional circumstances" that In re


                                           - 26 -
Case: 17-2048   Document: 58   Page: 27     Date Filed: 01/18/2019    Entry ID: 6226654



  Globe contemplates.8         Thus, we instruct the District Court on

  remand to follow the rule set forth in In re Globe and to unseal

  the list of juror names and addresses as WBUR requested in its

  motion,   unless    the   District      Court   first    makes     the   kind    of

  "particularized      findings"     that      could      justify     either      the

  nondisclosure of that information or the disclosure of it only

  with lawful conditions tailored to those findings.                 Accordingly,

  the District Court's order is vacated and remanded for proceedings

  consistent with this opinion.




       8 WBUR asserted in its motion that, "[u]nder the standards
  set forth by the First Circuit, no such findings can be made here."
  But, rather than develop any argument as to this issue on appeal,
  WBUR simply states that "this case [does not] present any of the
  kinds of factors that, in the unusual case, could present 'specific
  and convincing reasons' for withholding juror identities." Thus,
  the argument that no such findings can be made is waived. See
  United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)
  (explaining that "issues adverted to in a perfunctory manner,
  unaccompanied by some effort at developed argumentation, are
  deemed waived").


                                     - 27 -
